DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's confirmation of telephonic election with traverse of Group I: Claims 1-17, drawn to an article of footwear in the reply filed on 18 January 2022 is acknowledged.  Insofar as grounds for traversal were not presented in the reply filed on 18 January 2022, the requirement is still deemed proper and is therefore made FINAL.

Prior Objections to the Specification and Drawings
It is noted that Items 33 and 34 appear in Fig. 2 in the drawings filed 14 November 2019, as Applicant notes.  Examiner appreciates Applicant’s recognition of this and withdraws this objection.
Examiner acknowledges that amendments to the specification have addressed and resolved the other specification and drawing objections raised in the Office Action dated 26 October 2021, which are now withdrawn.
Response to Arguments
Applicant's arguments filed 18 January 2022 regarding Rejections under 35 U.S.C. 103 of claim 1 and its dependent claims (i.e. claims 1-9) and the feature of claim 16 (claim 10 and therefore its dependent claims have been amended to include the feature of claim 16; i.e. the arguments are pertinent to present claims 10-15 and 17 as well) have been fully considered but they are not persuasive.
Applicant argues that “Tsai teaches stretchable fabrics for garments but not for shoes and thus does not teach or suggest how to apply stitching to an upper as claimed.”  Insofar as Tsai was not relied 
Applicant argues that Hedwig is directed to attaching an elastic band to a shoe and using a chain stich or zig zag stitch “over the elastic band” and that any stitch in Hedwig would be applied to the elastic band, not the material panel as claimed.  This argument is not persuasive insofar as the elastic band of Hedwig is broadly and reasonably construed to be a first panel of the upper of Hedwig in such a way that the elasticity of said first panel is “fully retained” (paragraph 17 of Hedwig).  
Applicant argues that Hedwig’s “passing reference” of a double needle cover stitch does not teach one skilled in the art how to use the stitch as claimed.  This argument is not persuasive insofar as “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton” (MPEP 2143).  Accordingly, one of ordinary skill would not need to be expressly instructed with a method by which to apply stitching to shoe upper material in order to achieve the modification taught by Hedwig.  Moreover, regardless of Applicant’s characterization of Hedwig’s double needle cover stitch as “passing”, it is nonetheless taught as an appropriate stitching for a first panel of a shoe upper in such a way that the elasticity of the first panel is retained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over [Cheney, US 2009/0107012] in view of [Tsai, NPL 2002], and [Hedwig, EP 0123857A2].

Regarding claim 1, Cheney teaches (see figures 1, 2, and 2A and [0024-0026]) 
An article of footwear 10 comprising: 
a sole structure 12; and 
an upper 20 attached to (“connected to”) the sole structure, wherein the upper comprises: 
a first panel 40, wherein the first panel is elastically elongatable, along at least one direction across a surface of the first panel
(Inasmuch as Cheney teaches the first panel has “a tensile strength at 30% elongation” and the first panel “includes a first material, such as a woven fabric formed of cotton and Lycra,” Cheney teaches the first panel is elastically elongatable, especially considering it is known in the art that LYCRA® is an elastic material (see extrinsic reference Rushbrook, US 9,629,418).)
(inasmuch as Cheney teaches the “selection of the first material of the first” panel “40 controls the overall level of stretch of the upper assembly 20” [0027], and the upper assembly and panel have surfaces and directions, Cheney teaches the first panel is elastically elongatable, along at least one direction across a surface of the first panel.)
	
Cheney does not expressly teach:
First panel is elastically elongatable, along at least one direction across a surface of the first panel, by at least 50%
first stitching comprising one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads, wherein the first stitching extends along a first stitching path that is proximate to at least one of an ankle collar of the upper or a throat of 

Cheney teaches tensile strength of the first panel at 30% elongation [0026].  Cheney teaches the first panel comprises “includes a first material, such as a woven fabric formed of cotton and Lycra.” [0026]  
Instant application [19] discloses fabric of similar composition and construction.  
Tsai teaches a fabric of similar composition and construction that is elastically elongatable by both 30% and 50% (Fabric B in Table 1, see figures 1-2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have arrived at a first panel elastically elongatable by at least 50% along at least one direction across a surface of the first panel from the teachings of Cheney and Tsai in order to have a fabric that would provide more flexibility to provide sufficient flexibility to the panel to meet the market incentive for accommodation of a plurality of foot sizes; this modification is nothing more than a preferred choice of a known material on the basis of its suitability of intended use especially considering Cheney acknowledges as much: “selection of the…material of the first” panel “controls the overall level of stretch of the upper assembly” [0027].

Regarding a first stitching:
The upper 20 of Cheney (see figures 2 and 2A and [0026-0029]) comprises a second panel 42 [0026].  Cheney teaches the first and second panels can be “stitched…to form the shoe upper assembly” [0035].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the stitching taught by Cheney to the first and second panels of Cheney (embodied in figs. 2 and 2A) with the 
Inasmuch as applicant as defined “proximate”, the stitching taught by Cheney extends along a stitching path that is proximate to at least one of an ankle collar of the upper or a throat of the upper insofar as any region of the upper is proximate to an ankle collar or a throat.
	
Thus Cheney in view of Tsai teach all the claim limitations except: 
first stitching comprising one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads, 
and wherein the first stitching allows elongation of the first panel, in the at least one direction, by at least 50%.
Hedwig teaches elastic stretchable stitching appropriate for use joining shoe upper panels which comprise elastically elongatable material.  Hedwig specifically teaches elastic, stretchable seams pertinent to shoe upper construction and lists a specific needle-looper stitch type ([0022]; “double-needle…cover stitches”) as appropriate for this purpose.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the double-needle cover stitching of Hedwig to the panels of Cheney in view of Tsai, thus arriving at one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads in order to preserve elongatability of the article at the seam, especially considering a motivation taught by Cheney: control of “the overall level of stretch of the upper assembly” [0027]  by “selection of the…material of the first” panel.
Cheney in view of Tsai and Hedwig teach the general conditions of the claimed invention except for the express disclosure of first stitching allows elongation of the first panel, in the at least one by at least 50%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at elongation of the first panel, in the at least one direction, by at least 50%, in order to have a shoe that would provide sufficient flexibility to meet the market incentive for accommodation of a plurality of foot sizes; this modification is nothing more than a preferred choice of a known material on the basis of its suitability of intended use especially considering Cheney acknowledges as much: “selection of the…material of the first” panel “controls the overall level of stretch of the upper assembly” [0027].
	
Regarding claim 2:
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching path is proximate to the ankle collar insofar as any region of the upper is proximate to the ankle collar.
	
Regarding claim 3:
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching path is proximate to the throat insofar as any region of the upper is proximate to the throat.

Regarding claim 4: 
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching comprises overstitching joining an edge of the first panel to an edge of a second panel, wherein the first panel forms at least a portion of an exterior surface of the upper and the second panel forms at least a portion of a lining of the upper. 
“Overstitching” herein is taken as its plain meaning “A stitch worked over an edge, or over another stitch, usually to bind, strengthen, or provide a decorative finish” (Oxford English Dictionary Third Edition, Dec. 2004).  

the first stitching of the modified Cheney is overstitching (see above meaning of “overstitching”), 
the first stitching joins first panel 40 and second panel 42 at edges of panels (i.e. joins them at the edges which are defined by the stitching)
the first panel 40 forms at least a portion of an exterior surface of the upper (fig. 2A)
the second panel 42 forms at least a portion of a lining of the upper (fig. 2A); (herein the lining is 42+54; 54 is described in [0029] and seen in fig. 2A):
The modified Cheney teaches all the claim limitations.
	
Regarding claim 5:
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching comprises cover stitching.
	
Regarding claim 6:
The modified Cheney teaches the article of footwear of claim 1, wherein the first stitching comprises double needle cover stitching and secures the first panel to a second panel.
	
Regarding claim 7:
The modified Cheney teaches the article of footwear of claim 6.
The modified Cheney further teaches:
further comprising second stitching joining an edge of the first panel to an edge of the second panel, and wherein the second stitching allows elongation of the first panel, in the at least one direction, by at least 50%.
40 controls the overall level of stretch of the upper assembly 20,” one skilled in the art would have recognized that the coextensive panels are large enough to require securement in at least two regions of the combined panels; thus the modified Cheney teaches a second stitching meeting claim limitations.  
	
Regarding claim 8: 
The modified Cheney teaches the article of footwear of claim 1 wherein the first panel comprises stretchable canvas.  First panel 40 “can include…canvas material” [0034] and is stretchable per [0026].  Inasmuch as Cheney teaches canvas is the first layer and the layer stretches, Cheney teaches stretchable canvas.
	
Regarding claim 9: 

Insofar as the modified Cheney teaches one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads and insofar as the first panel forms at least a portion of an exterior surface of the upper and the second panel forms at least a portion of a lining of the upper (see addressing of claim 4), there are two possible orientations for the needle threads and the looper threads: either the one or more needle threads extend across an exterior surface of the upper and the one or more looper threads extend across an interior surface of the upper or the one or more needle threads extend across an interior surface of the upper and the one or more looper threads extend across an exterior surface of the upper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the former, meeting claim limitations, inasmuch as it is one of two possible choices for thread positioning.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over [Cheney, US 2009/0107012] in view of [Hedwig, EP 0123857A2] and [Tsai, NPL 2002].

Regarding claim 10, Cheney teaches (see figures 1, 2, and 2A and [0024-0026]) 
An article of footwear 10 comprising: 
a sole structure 12; and 
an upper 20 attached to (“connected to”) the sole structure, wherein the upper comprises: 
a first panel 40 formed from stretchable canvas
40 “can include…canvas material” [0034] and is stretchable per [0026].  Inasmuch as Cheney teaches first panel can include canvas and the layer stretches, Cheney teaches first panel formed from stretchable canvas.)
	and forming exterior portions (figure 2a) of the upper surrounding an ankle collar of the upper and a throat of the upper
(Insofar as 40 forms two exterior portions in figure 2a and the combined exterior portions of the shoe upper material surround an ankle collar of the upper and a throat of the upper; an ankle collar and a throat shown in fig. 2, Cheney teaches this limitation; refer to annotated figure 2a below)

    PNG
    media_image1.png
    373
    701
    media_image1.png
    Greyscale

	and first stitching that extends along a first stitching path that is proximate to at least one of the ankle collar or the throat
Regarding a first stitching:
The upper 20 of Cheney (see figures 2 and 2A and [0026-0029]) comprises a second panel 42 [0026].  Cheney teaches the first and second panels can be “stitched…to form the shoe upper assembly” [0035].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the stitching taught by Cheney to the first and second panels of Cheney (embodied in figs. 2 and 2A) with the 
Inasmuch as applicant as defined “proximate”, the first stitching taught by Cheney extends along a first stitching path that is proximate to at least one of the ankle collar or the throat insofar as any region of the upper is proximate to at least one of the ankle collar or the throat.
Regarding the limitation:
wherein the first stitching comprises double needle cover stitching.

Hedwig teaches elastic stretchable stitching appropriate for use joining shoe upper panels which comprise stretchable material.  Hedwig specifically teaches elastic, stretchable seams pertinent to shoe upper construction and lists double needle cover stitching ([0022]; “double-needle…cover stitches”) as appropriate for this purpose.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the double-needle cover stitching of Hedwig as the first stitching of Cheney, thus arriving the first stitching comprises double needle cover stitching in order to preserve stretchability of the article at the seam, especially considering a motivation taught by Cheney: control of “the overall level of stretch of the upper assembly” [0027]  by “selection of the…material of the first” panel.

Cheney further teaches wherein the stretchable canvas comprises a woven material (“woven material”; [0034]) having a weft direction and a warp direction, 
(it is known in the art that woven materials have a weft direction and a warp direction; see extrinsic reference Bell, US 2014/0173932)
wherein the stretchable canvas is elastically elongatable,

	Cheney does not expressly teach:
elastically elongatable in one of the weft direction or the warp direction, by a first percentage, and wherein the first percentage is at least 50%.
	Cheney teaches tensile strength of the first panel at 30% elongation [0026].  Cheney does not report which direction, warp or weft or other in which the 30% elongation was measured in.  Cheney teaches the first panel comprises “a woven fabric formed of cotton and lycra.” [0026]  Instant application [19] discloses fabric of similar composition and construction.  Tsai teaches a fabric of similar composition and construction that is elastically elongatable by both 30% and 50% (Fabric B in Table 1, see figures 1-2), in the weft direction.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Cheney and Tsai by selecting the stretchable canvas to be elastically in the weft direction by a first percentage, and wherein the first percentage is at least 50% in order to have a shoe that would provide sufficient flexibility to meet the market incentive for accommodation of a plurality of foot sizes; this modification is nothing more than a preferred choice of a known material on the basis of its suitability of intended use especially considering Cheney acknowledges as much: “selection of the…material of the first” panel “controls the overall level of stretch of the upper assembly” [0027].

Regarding claim 11,


Regarding claim 12,
The modified Cheney teaches the article of footwear of claim 10 wherein the first stitching path is proximate to the throat insofar as any region of the upper is proximate to the throat.

Regarding claim 13,
The modified Cheney teaches the article of footwear of claim 10 wherein the first stitching path is proximate to the ankle collar and to the throat insofar as any region of the upper is proximate to the ankle collar and to the throat.

Regarding claim 14,
The modified Cheney teaches the article of footwear of claim 10 wherein the upper further comprises a second panel (see above treatment of claim 10) and overstitching joining an edge of the first panel to an edge of the second panel, wherein the second panel forms at least a portion of a lining of the upper.
(“Overstitching” herein is taken as its plain meaning “A stitch worked over an edge, or over another stitch, usually to bind, strengthen, or provide a decorative finish” (Oxford English Dictionary Third Edition, Dec. 2004).)
Inasmuch as:
	The first stitching presented in addressing claim 10 is overstitching (see above meaning of “overstitching”).

The second panel forms at least a portion of a lining of the upper (fig. 2A); (herein the lining is 42+54; 54 is described in [0029] and seen in fig. 2A):
The modified Cheney teaches all the claim limitations.

Regarding claim 15,
The modified Cheney teaches the article of footwear of claim 10 wherein one or more needle threads of the first stitching extend across an outer surface of the upper and one or more looper threads of the first stitching extend across an inner surface of the upper.
Inasmuch as the modified Cheney teaches the first stitching comprises double needle cover stitching, the modified Cheney teaches each of the following two possibilities:
-one or more needle threads of the first stitching extend across an outer surface of the upper and one or more looper threads of the first stitching extend across an inner surface of the upper
and
-one or more needle threads of the first stitching extend across an inner surface of the upper and one or more looper threads of the first stitching extend across an outer surface of the upper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the former, meeting claim limitations, inasmuch as it is one of two possible choices for thread positioning.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over [Cheney, US 2009/0107012], [Hedwig, EP 0123857A2], and [Tsai, NPL 2002] as applied to claim 10 and in further view of [Wendt, US 5,784,806] and [Zeyrek, US 10,472,741].

Cheney does not expressly teach:
wherein the stretchable canvas is, in the other of the weft direction or the warp direction, elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10% - 30% of the first percentage.
Wendt teaches that elastically elongatable shoe uppers preferably use weft-stretch fabrics (column 5 lines 6-11).  Wendt teaches that the relatively inelastic character of the warp direction of weft-stretch fabrics makes the article more durable and easier to sew/construct (column 5 line 8-9).  
Zeyrek teaches “weft-stretch fabrics” (column 1 line 35).  Particularly, Zeyrek teaches a cotton-lycra weft-stretch fabric with weft elongation at least 50% (i.e. 66.6%) and a warp elongation elastically elongatable by no more than 10-30% of that value (i.e. 6.5%) (see table 1; 45901 NORMAL cut and column 7 line 13 “standard fabric” as well as composition and construction of 45901 in table 2).  Zeyrek teaches that such warp elongation relative to weft elongation is commonly achieved in the art by using elastically elongatable weft yarns and non-elastically-elongatable elastomeric warp yarns (column 1 lines 35-40), as was reported for fabric 45901 in table 2.  
The combination of Zeyrek and Wendt teach warp direction elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10%-30% of the first percentage in that Wendt teaches motivation to adopt weft-stretch fabric and Zeyrek teaches compositional and structural detail of weft-stretch fabric and its relation to the elastic elongatability of weft-stretch fabric in warp and weft directions, the claimed limitation being well within the ranges taught by Zeyrek.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper taught by the modified Cheney by electing to use weft-stretch fabric taught by Wendt as the stretchable .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732              


/SHARON M PRANGE/               Primary Examiner, Art Unit 3732